Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 16, 2022

                                        No. 04-21-00240-CV

                     INTEREST OF C.H., J.H., E.H., I.B.H., AND I.A.H.,

                   From the 112th Judicial District Court, Sutton County, Texas
                                    Trial Court No. CV06287
                       Honorable Pedro (Pete) Gomez Jr., Judge Presiding


                                           ORDER
        This is an accelerated appeal from the trial court’s order terminating Appellant R.H.’s
parental rights. Appellant R.H. has been found not indigent. She was recently given forty-five
days to retain counsel. Her appellant’s brief was due January 31, 2022, but has not been filed.

         We ORDER Appellant R.H. to file, on or before February 28, 2022, her appellant’s brief
and a written response reasonably explaining (1) her failure to timely file the brief and (2) why
appellee is not significantly injured by her failure to timely file a brief. If Appellant R.H. fails to
file a brief and the written response by the date ordered, her appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary
dismissal if appellant has failed to comply with a court order).



                                                       _________________________________
                                                       Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of February, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court